Title: From Thomas Jefferson to Stephen Cathalan, Jr., 22 March 1804
From: Jefferson, Thomas
To: Cathalan, Stephen, Jr.


          
            Dear Sir 
            Washington Mar. 22. 04
          
          You remember how anxious I was, when with you at Marseilles, to get the admirable olive of your canton transferred to my own country, and how much trouble you were so kind as to take to effect it. it did not happen that any one of those among whom the plants were distributed took up the plan with the enthusiasm necessary to give it success, and it has failed. Mr. John Couper of St. Simon’s island in Georgia now proposes to undertake it; & being led to it by inclination, and a gentleman of property, in the most favorable situation, he will give the culture a fair trial, and I trust it’s favorable issue is beyond a doubt. he has been informed of the superior excellence of the olive of Marseilles, and knowing your friendly dispositions to our country I have taken the liberty of advising him to address himself to you to put his commission into faithful & careful hands. I ask the favor of you to give such aid to his operations as you can with convenience, and will deem it a great personal obligation rendered myself. Accept for yourself & your respectable family my friendly salutations and assurances of great esteem and consideration.
          
            Th: Jefferson 
          
        